Title: To George Washington from John Moss, 30 May 1788
From: Moss, John
To: Washington, George



Sir.
30th May 1788.

Not attending to your list of Titheables when I receaved it, did not discover you had not made the necessary distingtion between Blacks above Sixteen, and over Twelve and under Sixteen. I inclose the list that you may make the alteration. Should also be glad to receave Major Washingtons list. Colo. Wren also desired me to ask you for your list in Truro Parish. The whole you may send me to Mrs Peakes if convenient. Or lodge them for me at Mr Hepburns Store in Alexandria. I am Sir with due Esteem your Hble Servt

John Moss

